         Case 8:20-cv-00667-JVS-KES Document 28 Filed 08/21/20 Page 1 of 12 Page ID #:204

                                                               Note changes made by the Court (¶¶ 8, 17).
              1    William L. Haluck, Esq. (SBN 80146)
                   Zachary Schwartz, Esq. (SBN 286498)
              2    Koeller, Nebeker, Carlson & Haluck, LLP
                   3 Park Plaza, Suite 1500
              3    Irvine, CA 92614-8558
                   949-864-3400; fax: 949-864-9000
              4    Email: bill.haluck@knchlaw.com
                   zachary.schwartz@knchlaw.com
              5

              6    Attorneys for Defendants COUNTY OF
                   ORANGE and RYAN HANSEN
              7

              8                           UNITED STATES DISTRICT COURT
              9         CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
             10

             11    JOSHUA WARING, Individually                  Case No.: 8:20-CV-00667-JVS (KESx)
                                                                Assigned to: Hon. James V. Selna
             12                 Plaintiffs,                     Crt. Rm: 10C
                                                                Magistrate Judge: Karen E. Scott
             13    v.                                           Crt. Rm: 6D
             14    COUNTY OF ORANGE, a                          [PROPOSED] PROTECTIVE
                   Governmental Entity; and DOES 1-50,          ORDER
             15
                                Defendants.                     Action Date:        4/6/20
             16                                                 Trial Date:         N/A
             17

             18          This Court has reviewed the Parties Stipulated Protective Order and hereby
             19    makes the following orders.
             20          1.     In connection with discovery proceedings in this action, all Plaintiffs
             21    in this action and Defendant RYAN HANSEN (“Defendant”) (collectively
             22    “Parties”) by and through their attorneys of record agree that they may designate
             23    any document, thing, material, testimony or other information derived therefrom, as
             24    “Confidential” under the terms of this Stipulated Protective Order (hereinafter
             25    “Order”). Confidential Information for purposes of the instant Stipulated Protective
             26    Order is defined as:
             27                 (a)    Information which has not been made public and which directly
             28
                                                           1               Case No. 8:20-CV-00667-JVS (KESx)
004.580:397290v1
                                                                          [PROPOSED] PROTECTIVE ORDER
         Case 8:20-cv-00667-JVS-KES Document 28 Filed 08/21/20 Page 2 of 12 Page ID #:205



              1    relates to Orange County Sheriff’s Department (“OCSD”) internal investigation
              2    reports, as well as opinions and summaries derived from those reports. Such
              3    documents include Internal Investigation Administrative Worksheets, Personnel
              4    Investigation Summaries, and evidence collected in pursuit of OCSD internal
              5    investigations reports; or
              6                 (b)    Information which has not been made public and which directly
              7    relates to Orange County District Attorney (“OCDA”) investigation reports, as well
              8    as opinions and summaries derived from those reports. Such documents include
              9    investigation worksheets, summaries, and evidence collected in pursuit of OCDA
             10    investigation; or
             11                 (c)    Information which has not been made public and which
             12    constitutes or comprises facts about any person which would give that person a
             13    reasonable expectation of privacy under California law, to include, without
             14    limitation, documents in employment and personnel files.
             15          2.     The Parties agree that there is good cause for this Stipulated Protective
             16    Order because the failure to protect such Confidential Information from disclosure
             17    may cause irreparable harm to one or both parties and, further, could constitute a
             18    violation of California law or OCSD or OCDA policy. The Parties agree that the
             19    failure to protect the confidentiality of information obtained through investigative
             20    and other departmental processes may erode public trust in the OCDA, OCSD and
             21    its peace officers, potentially compromising public safety. Moreover, with respect
             22    to personnel files and internal investigations of OCSD peace officers, the
             23    Confidential Information which is the subject of this Protective Order is expressly
             24    made confidential pursuant to California Penal Code §832.7(a) and it is the
             25    intention of the Parties entering into this Protective Order to extend the highest
             26    level of confidentiality possible to the records and information that will be
             27    produced subject to this Protective Order.
             28
                                                            2              Case No. 8:20-CV-00667-JVS (KESx)
004.580:397290v1
                                                                          [PROPOSED] PROTECTIVE ORDER
         Case 8:20-cv-00667-JVS-KES Document 28 Filed 08/21/20 Page 3 of 12 Page ID #:206



              1          3.     Under the terms of this Order, the party designating Confidential
              2    Information is certifying to the Court that there is a good faith basis both in law and
              3    in fact for the designation within the meaning of Federal Rule of Civil Procedure
              4    26(g). Confidential documents shall be so designated by stamping copies of the
              5    document produced to a party with the legend “CONFIDENTIAL.”
              6          4.     Confidential Material includes, without limitation any and all
              7    summaries, copies, abstracts, or other documents derived in whole or in part from
              8    documents or other materials designated as Confidential Information under the
              9    procedures set forth in Paragraph 3 of the Protective Order. Confidential Material
             10    shall be used only for the purpose of the prosecution, defense, or settlement of this
             11    action, and for no other purpose.
             12          5.     Confidential Material produced pursuant to this Order may not be used
             13    for any purpose other than in the above referenced court proceeding pursuant to
             14    applicable law, and may be disclosed or made available only to the Court, court
             15    personnel, a party, counsel for a party (including the paralegal, clerical, and
             16    secretarial staff employed by such counsel), and to Qualified Persons as defined
             17    below:
             18          (a) any current officer or director of a party deemed necessary by counsel to
             19    aid in the prosecution, defense, or settlement of this action;
             20          (b) experts or consultants (together with their clerical staff) retained by a
             21    party or a party’s counsel to assist in the prosecution, defense, or settlement of this
             22    action;
             23          (c) court reporters employed in this action;
             24          (d) witnesses at any deposition or other proceeding in this action; and
             25          (e) any other person as to whom the parties in writing agree prior to the time
             26    of disclosure to that person.
             27          Counsel disclosing Confidential Material to a Qualified Person shall provide
             28
                                                             3              Case No. 8:20-CV-00667-JVS (KESx)
004.580:397290v1
                                                                           [PROPOSED] PROTECTIVE ORDER
         Case 8:20-cv-00667-JVS-KES Document 28 Filed 08/21/20 Page 4 of 12 Page ID #:207



              1    each Qualified Person a copy of this Order and its Attachment “A.” Prior to receipt
              2    of any Confidential Material, a Qualified Person must execute the nondisclosure
              3    agreement in the form of Attachment “A” and return it to disclosing counsel.
              4    Disclosing counsel shall retain the original Attachment “A” for each and every
              5    Qualified Person to whom it discloses Confidential Material and provide a copy of
              6    any such Attachment “A” within five (5) court days upon the written request of any
              7    party or the Court.
              8          6.     Nothing in this Order shall impose any restrictions on a party’s use or
              9    disclosure of its own Confidential Information, or from using or disclosing material
             10    obtained independent of discovery in this action, whether or not such material is
             11    also obtained through discovery in this action.
             12          7.     In the event that any party or non-party disclosing Confidential
             13    Material alleges that the receiver of such Confidential Material has violated the
             14    terms of this Order, the discloser may move the Court for a determination whether
             15    or not a violation has occurred. Any such motion shall comply with the procedures
             16    set forth in Local Rules 37-1 and 37-2. The movant shall have the burden of
             17    showing that the receiver (1) possessed Confidential Material and (2) used it in
             18    violation of the terms of this Protective Order. Any violation of the terms of this
             19    Order may constitute contempt of Court or result in any other sanction the Court
             20    deems appropriate. Nothing in this Paragraph 7 or any other paragraph or part of
             21    this Order shall be deemed as (1) limiting the remedies of any person alleging harm
             22    from the disclosure of Confidential Material by any party to this action or any
             23    Qualified Person, or (2) preventing any party or nonparty from seeking such further
             24    protections regarding confidentiality as may be appropriate
             25          8.     In the event that any Confidential Material is used in any court
             26    proceeding in this action, it shall not lose its confidential status through such use
             27    unless the Court authorizes its public filing, and the party using such shall take all
             28
                                                            4              Case No. 8:20-CV-00667-JVS (KESx)
004.580:397290v1
                                                                          [PROPOSED] PROTECTIVE ORDER
         Case 8:20-cv-00667-JVS-KES Document 28 Filed 08/21/20 Page 5 of 12 Page ID #:208



              1    reasonable steps to maintain its confidentiality in accordance with applicable laws
              2    and the governing rules and procedures of the Court. Any party attempting to file
              3    Confidential Materials with the Court for any purpose shall seek leave of Court to
              4    file the Confidential Materials under seal, in accordance with the Local Rules 79-
              5    5.1 and all other applicable Rules.
              6          9.     Subject to the procedures set forth in Paragraph 10 below, this Order
              7    shall be without prejudice to the rights of the parties (i) to bring before the Court at
              8    any time the question of whether any particular document or information is
              9    confidential or whether its use should be restricted or (ii) to present a motion to the
             10    Court under FRCP 26(c) for a separate protective order as to any particular
             11    document or information, including restrictions differing from those as specified
             12    herein.
             13          10.    A party opposing the designation of any document or other material as
             14    Confidential Material may challenge that designation by serving a written
             15    objection, including a statement of the grounds for the objection, on the designating
             16    party. The designating party will have ten (10) Court days following the receipt of
             17    the objection to explain in writing the reasons for the designation of the identified
             18    document or other material. If the designating party fails to respond to the written
             19    objection within the allotted time, the designation as Confidential Material is
             20    deemed withdrawn for any document or other material identified in the written
             21    objection.
             22          If the disclosing party persists in designating the document or other material
             23    in question as Confidential Material, the objecting party may move the Court within
             24    ten (10) days for an order removing or replacing the “Confidential” designation.
             25    Any such motion shall comply with the procedures set forth in Local Rules 37-1
             26    and 37-2. On such a motion, it shall be the burden of the designating party to prove
             27    that the material or information was properly designated. If an objecting party does
             28
                                                             5              Case No. 8:20-CV-00667-JVS (KESx)
004.580:397290v1
                                                                           [PROPOSED] PROTECTIVE ORDER
         Case 8:20-cv-00667-JVS-KES Document 28 Filed 08/21/20 Page 6 of 12 Page ID #:209



              1    not make a timely motion, such objection is deemed withdrawn. Until a ruling
              2    from the Court, disputed items shall remain designated as Confidential Material and
              3    afforded all protections set forth in this Order.
              4          11.    This Order is entered solely for the purpose of facilitating the
              5    exchange of documents and other information between the parties to this action
              6    without involving the Court unnecessarily. Nothing in this Order, nor the
              7    production of any information or document under the terms of this Order, nor any
              8    proceedings pursuant to this Order, shall be deemed to have the effect of an
              9    admission or waiver by either party or of altering the confidentiality or
             10    nonconfidentiality of any such document or information or altering any existing
             11    obligation of any party or the absence thereof.
             12          12.    This Order shall survive the final termination of this action, to the
             13    extent that the information contained in Confidential Material is not or does not
             14    become known to the public, and the Court shall retain jurisdiction to resolve any
             15    dispute concerning the use or disclosure of information disclosed in this action and
             16    designated as Confidential Material under this Order. Upon termination of this case,
             17    counsel for the parties shall assemble and return to each other all documents,
             18    material and deposition transcripts designated as confidential and all copies of
             19    same, or shall certify the destruction thereof.
             20          13.    Nothing in this Order shall be construed as authorizing a party to
             21    disobey a lawful subpoena or other process or order issued in another action. In the
             22    event any person or entity having received Confidential Material under this Order
             23    receives a subpoena or other process or order to produce such information, the
             24    subpoenaed person or entity shall, within three (3) court days notify in writing the
             25    attorneys of record of the disclosing party and shall furnish those attorneys with a
             26    copy of said subpoena or other process or order. The person or entity receiving the
             27    subpoena or other process or order shall be entitled to comply with it within a
             28
                                                              6          Case No. 8:20-CV-00667-JVS (KESx)
004.580:397290v1
                                                                        [PROPOSED] PROTECTIVE ORDER
         Case 8:20-cv-00667-JVS-KES Document 28 Filed 08/21/20 Page 7 of 12 Page ID #:210



              1    reasonable time except to the extent it is modified or quashed.
              2          14.    Should any person or entity inadvertently produce after a reasonable
              3    review material eligible for designation under this Order as Confidential
              4    Information, it may redesignate the material as Confidential Information upon
              5    written notice to the party in receipt of the undesignated material within ten (10)
              6    days of the discovery of the inadvertent production. Once properly redesignated, the
              7    Confidential Material shall thereafter be treated as if it had originally been
              8    designated as Confidential Material. Following any redesignation of material, the
              9    party receiving such material shall take reasonable steps to comply with the
             10    redesignation including, without limitation, retrieving all copies of, excerpts of, and
             11    notes related to any redesignated material from persons not entitled to receive
             12    Confidential Material under this Order.
             13          15.    If Confidential Material is disclosed to any person other than in the
             14    manner authorized by this Protective Order, the party responsible for the disclosure
             15    must immediately bring all pertinent facts relating to such disclosure to the
             16    attention of the designating party, and without prejudice to the rights and remedies
             17    of the designating party, make every effort to retrieve the improperly disclosed
             18    material and to prevent further unauthorized disclosure on its own part or on the
             19    part of the recipient of such information or material.
             20          16.    Nothing in this Order shall be construed as requiring disclosure of
             21    privileged materials, material subject to protection under the attorney work product
             22    doctrine, or materials which are otherwise beyond the scope of permissible
             23    discovery.
             24          17.    Nothing in this Order shall be construed as a waiver by a party of any
             25    objections that might be raised as to the admissibility at trial of any evidentiary
             26    materials. Nothing in this Order shall apply to evidence presented at trial or any
             27    other court proceeding.
             28
                                                             7               Case No. 8:20-CV-00667-JVS (KESx)
004.580:397290v1
                                                                            [PROPOSED] PROTECTIVE ORDER
         Case 8:20-cv-00667-JVS-KES Document 28 Filed 08/21/20 Page 8 of 12 Page ID #:211



              1          18.    This Order may be modified by agreement of the parties, subject to
              2    approval by the Court, without prejudice to the rights of any party to move for relief
              3    from any of its provisions. No modification shall take effect unless and until
              4    approved by the Court. This Order shall not be deemed to prejudice the parties in
              5    any way in any future application for modification of this Order.
              6          19.    Without separate court order, this Order does not change, amend, or
              7    circumvent any court rule or local rule.
              8          20.    This Order shall apply to all parties in this action, including those that
              9    have not yet appeared or who may be added later.
             10          IT IS SO ORDERED.
             11

             12    Dated: August 21, 2020                 ____________________________
                                                          Karen E. Scott,
             13                                           United States Magistrate Judge
             14

             15

             16

             17

             18

             19

             20

             21

             22

             23

             24

             25

             26

             27

             28
                                                              8            Case No. 8:20-CV-00667-JVS (KESx)
004.580:397290v1
                                                                          [PROPOSED] PROTECTIVE ORDER
         Case 8:20-cv-00667-JVS-KES Document 28 Filed 08/21/20 Page 9 of 12 Page ID #:212



              1                                    ATTACHMENT A
              2    NONDISCLOSURE AGREEMENT
              3

              4          I, ___________________________ do solemnly swear that I am fully
              5    familiar with the terms of the Stipulated Protective Order entered in Waring, et al.
              6    v. County of Orange, et al., United States District Court for the Central District of
              7    California, Civil Action No. 8:20-CV-00667-JVS (KESx), and hereby agree to
              8    comply with and be bound by the terms and conditions of said Order unless and
              9    until modified by further Order of this Court. I hereby consent to the jurisdiction of
             10    said Court for purposes of enforcing this Order.
             11

             12          DATED:______________________
             13

             14

             15          SIGNED:__________________________
             16

             17

             18    DATED: August 21, 2020                   Koeller, Nebeker, Carlson & Haluck, LLP
             19                                             /s/ William L. Haluck ____________
             20                                             William L. Haluck, Esq.
                                                            Zachary Schwartz, Esq.
             21
                                                            Attorneys for Defendants COUNTY OF
             22                                             ORANGE and RYAN HANSEN
             23

             24

             25

             26

             27

             28
                                                            9              Case No. 8:20-CV-00667-JVS (KESx)
004.580:397290v1
                                                                          [PROPOSED] PROTECTIVE ORDER
        Case 8:20-cv-00667-JVS-KES Document 28 Filed 08/21/20 Page 10 of 12 Page ID #:213



              1                             CERTIFICATE OF SERVICE
              2    STATE OF CALIFORNIA)
              3
                                      )
                   COUNTY OF ORANGE )
              4          I, Connie B. Reinglass, declare that:
              5           I am employed in the County of Orange, State of California. I am over the
              6
                   age of 18 and not a party to the within action; my business address is: 3 Park
                   Plaza, Suite 1500, Irvine, California 92614-8558.
              7           On August 21, 2020, I served the foregoing document, described
              8
                   PROPOSED PROTECTIVE ORDER on the interested parties in this action by
                   placing    the original  a true copy in a separate sealed envelope addressed to
              9
                   the following addresses:

             10
                   Richard P. Herman, Esq.                       Attorneys for Plaintiffs
                   LAW OFFICE OF RICHARD P.
             11
                   HERMAN
                   P. O. Box 53114
             12
                   Irvine, CA 92619

             13
                   (714) 547-8512
                   FAX (949) 209-2693
             14    rherman@richardphermanlaw.com
             15

             16
                   Nicholas P. Kohan, Esq.
                   KOHAN BABLOVE LLP
             17
                   1101 Dove Street, Ste. 220
                   Newport Beach, CA 92660
             18    (949) 535-1341
             19
                   FAX (949) 535-1449

             20
                   nkohan@dkblawyers.com

             21    Joel M. Garson, Esq.
             22
                   GARSON LAW
                   1432 Edinger Avenue, Suite 240
             23
                   Tustin, CA 92780

             24
                   (714) 258-7200
                   FAX (714) 258-8282
             25    joel@goelgarson.com
             26

             27

             28
                                                           10            Case No. 8:20-CV-00667-JVS (KESx)
004.580:397290v1
                                                                        [PROPOSED] PROTECTIVE ORDER
        Case 8:20-cv-00667-JVS-KES Document 28 Filed 08/21/20 Page 11 of 12 Page ID #:214



              1    Dale K. Galipo, Esq.
              2    LAW OFFICES OF DALE K. GALIPO
                   21800 Burbank Boulevard, Suite 310
              3    Woodland Hills, CA 91367
              4
                   (818) 347-3333
              5    FAX (818) 347-4118
              6    dalekgalipo@yahoo.com
              7

              8
                   Ruth Segal, Esq.                                Attorneys for Defendant
              9    Lynberg & Watkins                               EVER ZELAYA
                   1100 W. Town & Country Rd.,
             10    Suite 1450
                   Orange, CA 92868
             11
                   (714) 937-1010
             12    FAX (714) 937-1003
             13    rsegal@lynberg.com
             14

             15
                               BY E-MAIL: I caused the above-described document(s) to be
             16
                   transmitted to the offices of the interested parties at the e-mail addresses indicated.
             17
                               BY MAIL: I am "readily familiar" with the firm's practice of
             18    collection and processing correspondence for mailing. Under that practice it
                   would be deposited with U. S. postal service on that same day with postage
             19    thereon fully prepaid at Irvine, California in the ordinary course of business. I
                   am aware that on motion of the party served, service is presumed invalid if postal
             20    cancellation date or postage meter date is more than one day after date of deposit
                   for mailing in affidavit.
             21
                              BY ELECTRONIC TRANSFER TO THE CM/ECF SYSTEM: On
             22    this date, I electronically uploaded a true and correct copy in Adobe “pdf” format
                   the above listed document(s) to the United States District Court’s Case
             23    Management and Electronic Case Filing (CM/ECF) system. After the electronic
                   filing of a document, service is deemed complete upon receipt of the Notice of
             24    Electronic Filing (“NEF”) by the registered CM/ECF users.
             25               BY EXPRESS MAIL OR "ANOTHER METHOD OF DELIVERY
                   PROVIDING FOR OVERNIGHT DELIVERY": I deposited such envelope
             26    in a box or other facility regularly maintained by the express service carrier at
                   Irvine, California. The envelope was deposited with delivery fees provided for
             27    on a fully prepaid basis.
             28              BY FACSIMILE TRANSMISSION: This document was transmitted
                                                            11             Case No. 8:20-CV-00667-JVS (KESx)
004.580:397290v1
                                                                          [PROPOSED] PROTECTIVE ORDER
        Case 8:20-cv-00667-JVS-KES Document 28 Filed 08/21/20 Page 12 of 12 Page ID #:215



              1    by facsimile transmission and such transmission was reported as complete and
                   without error. The transmission report that was properly issued by
              2    the transmitting facsimile machine is attached to the conformed file copy of this
                   document.
              3
                              BY PERSONAL SERVICE: I caused such envelope(s) to be hand-
              4    delivered to the office(s) of the addressee(s).
              5           I DECLARE under penalty of perjury under the laws of the United States
                   that the above is true and correct. I further declare that I am employed in the
              6    office of a member of the bar of this court at whose direction the service was
                   made.
              7
                         Executed on August 21, 2020, at Irvine, California.
              8

              9                                          /s/ Connie B. Reinglass
                                                         Connie B. Reinglass
             10

             11

             12

             13

             14

             15

             16

             17

             18

             19

             20

             21

             22

             23

             24

             25

             26

             27

             28
                                                          12             Case No. 8:20-CV-00667-JVS (KESx)
004.580:397290v1
                                                                        [PROPOSED] PROTECTIVE ORDER
